UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-37917 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 20-4663833 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1830 Route 130 North Burlington, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (609)387-7800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-Accelerated filerxSmaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of September 14, 2010, the registrant has 1,000 shares of common stock outstanding, all of which are owned by Burlington Coat Factory Holdings, Inc., registrant’s parent holding company, and are not publicly traded. BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES INDEX Part I - Financial Information Page Item 1. Financial Statements (unaudited). Condensed Consolidated Balance Sheets as of July 31, 2010, January 30, 2010, and August 1, 2009 3 Condensed Consolidated Statements of Operations and Comprehensive Loss – Six and Three Months Ended July 31, 2010 and August 1, 2009 4 Condensed Consolidated Statements of Cash Flows – Six Months Ended July 31, 2010 and August 1, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis ofFinancial Condition and Results of Operations. 31 Item 3.Quantitative and Qualitative DisclosuresAbout Market Risk. 55 Item 4.Controls and Procedures. 56 Part II - Other Information 57 Item 1.Legal Proceedings. 57 Item 1A. Risk Factors. 57 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 57 Item 3. Defaults Upon Senior Securities. 57 Item 4. Removed and Reserved. 57 Item 5. Other Information. 57 Item 6. Exhibits. 57 SIGNATURES 58 PartI. FINANCIAL INFORMATION Item 1. Financial Statements BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (All amounts in thousands) July 31, January 30, August 1, ASSETS Current Assets: Cash and Cash Equivalents $ $ $ Restricted Cash and Cash Equivalents Investment in Money Market Fund - - Accounts Receivable, Net of Allowances for Doubtful Accounts Merchandise Inventories Deferred Tax Assets Prepaid and Other Current Assets Prepaid Income Taxes Assets Held for Disposal Total Current Assets Property and Equipment - Net of Accumulated Depreciation Tradenames Favorable Leases - Net of Accumulated Amortization Goodwill Other Assets Total Assets $ $ $ LIABILITIES AND STOCKHOLDER’S EQUITY Current Liabilities: Accounts Payable $ $ $ Income Taxes Payable Other Current Liabilities Current Maturities of Long Term Debt Total Current Liabilities Long-Term Debt Other Liabilities Long-Term Income Tax Payable - - Deferred Tax Liability Commitments and Contingencies (Note 17) Stockholder’s Equity: Common Stock - - - Capital in Excess of Par Value Accumulated Deficit (345,406 ) (309,989 ) (344,034 ) Total Stockholder’s Equity Total Liabilities and Stockholder’s Equity $ $ $ See Notes to Condensed Consolidated Financial Statements. 3 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (All amounts in thousands) Six Months Ended Three Months Ended July 31, August 1, July 31, August 1, REVENUES: Net Sales $ Other Revenue Total Revenue COSTS AND EXPENSES: Cost of Sales (Exclusive of Depreciation and Amortization) Selling and Administrative Expenses Restructuring and Separation Costs (Note 4) 81 Depreciation and Amortization Interest Expense (Inclusive of Gain (Loss) on Interest Rate Cap Agreements) Impairment Charges – Long-Lived Assets 73 42 Impairment Charges – Tradenames - - - Other Income, Net (6,444 ) (6,345 ) (3,478 ) (9,267 ) Total Costs and Expenses Loss Before Income Tax Benefit (56,169 ) (100,769 ) (64,970 ) (28,376 ) Income Tax Benefit (20,903 ) (51,333 ) (24,491 ) (15,856 ) Net Loss $ ) $ ) $ ) $ ) Total Comprehensive Loss $ ) $ ) $ ) $ ) See Notes to Condensed Consolidated Financial Statements. 4 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (All amounts in thousands) Six Months Ended July 31, August 1, OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Provided By Operating Activities: Depreciation and Amortization Impairment Charges – Long-Lived Assets Impairment Charges – Tradenames - Amortization of Debt Issuance Costs Accretion of Senior Notes and Senior Discount Notes Interest Rate CapAgreement - Adjustment to Market (7,351 ) Provision for Losses on Accounts Receivable Provision for Deferred Income Taxes (14,743 ) (2,918 ) Loss on Retirement of Fixed Assets (Gain) Loss on Investments in Money Market Fund (240 ) Non-Cash Stock Option Expense Non-Cash Rent Expense (912 ) (2,660 ) Changes in Assets and Liabilities: Accounts Receivable Merchandise Inventories (47,929 ) Prepaid and Other Current Assets (37,923 ) (26,751 ) Accounts Payable Other Current Liabilities and Income Tax Payable (5,089 ) (14,084 ) Deferred Rent Incentives Other Long Term Assets and Long Term Liabilities (5,746 ) Net Cash Provided by Operating Activities INVESTING ACTIVITIES Cash Paid for Property and Equipment (50,286 ) (50,699 ) Proceeds Received from Sale of Property Increase in Restricted Cash and Cash Equivalents (32,793 ) (333 ) Lease Acquisition Costs (224 ) (1,337 ) Redemption of Investment in Money Market Fund Purchase of Tradenames Rights - (6,250 ) Other 35 46 Net Cash Used in Investing Activities (82,872 ) (52,017 ) FINANCING ACTIVITIES Proceeds from Long-Term Debt – ABL Line of Credit - Principal Payments on Long-Term Debt (389 ) (339 ) Principal Payments on Long-Term Debt – Term Loan (12,202 ) (2,057 ) Principal Payments on Long-Term Debt – ABL Line of Credit (121,200 ) (354,700 ) Payment of Dividends (151 ) (3,000 ) Debt Issuance Costs (934 ) - Net Cash Used in Financing Activities $ ) $ ) Increase (Decrease) in Cash and Cash Equivalents (15,888 ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information Interest Paid $ $ Net Income Tax Payments (Refunds) $ $ ) Non-Cash Investing Activities: Accrued Purchases of Property and Equipment $ $ See Notes to Condensed Consolidated Financial Statements. 5 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2010 (UNAUDITED) 1. Summary of Significant Accounting Policies Basis of Presentation These unaudited Condensed Consolidated Financial Statements include the accounts of Burlington Coat Factory Investments Holdings, Inc. and all of its subsidiaries (Company or Holdings).Holdings has no operations and its only asset is all of the stock of Burlington Coat Factory Warehouse Corporation.All discussions of operations in this report relate to Burlington Coat Factory Warehouse Corporation and its subsidiaries (BCFWC), which are reflected in the financial statements of Holdings.The Condensed Consolidated Financial Statements are unaudited, but in the opinion of management reflect all adjustments (which are of a normal and recurring nature) necessary for the fair presentation of the results of operations for the interim periods presented. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) have been condensed or omitted.It is suggested that these Condensed Consolidated Financial Statements be read in conjunction with the financial statements and notes thereto included in the Company's Transition Report on Form 10-K/T for the 35 week period ended January 30, 2010. The balance sheet at January 30, 2010 has been derived from the audited Consolidated Financial Statements contained in the Company's Transition Report on Form 10-K/T. At January 30, 2010, the Company revised the presentation of the amortization of deferred financing fees related to the Company’s debt instruments by recording it in the line item “Interest Expense” in the Company’s Condensed Consolidated Statements of Operations and Comprehensive Loss.The amortization of deferred financing fees had previously been included as a component of the line item “Depreciation and Amortization” in the Company’s Condensed Consolidated Statements of Operations and Comprehensive Loss prior to January 30, 2010.At January 30, 2010, the Company also revised the presentation of the amortization of deferred financing fees in its Condensed Consolidated Statements of Cash Flows by reclassifying the amortization of deferred financing fees out of the line item “Depreciation and Amortization” within the Company’s Condensed Consolidated Statement of Cash Flows and including it within the line item “Amortization of Debt Issuance Costs” within the Company’s Condensed Consolidated Statements of Cash Flows.Because the Company's business is seasonal in nature, the operating results for the three and six month periods ended July 31, 2010 are not necessarily indicative of results for the fiscal year ending January 29, 2011. Fiscal Year In order to conform to the predominant fiscal calendar used within the retail industry, on February 25, 2010, the Company’s Board of Directors approved a change in the Company’s fiscal year from a fiscal year comprised of the twelve consecutive fiscal months ending on the Saturday closest to May 31 to a fiscal year comprised of the twelve consecutive fiscal months ending on the Saturday closest to January 31.The Transition Report on Form 10-K/T relates to the 35 week transition period beginning on May 31, 2009, the day following the end of the Company’s 2009 fiscal year, and ended on January 30, 2010 (the Transition Period). Statements that are made about fiscal year 2010 refer to the first full fiscal year after the Transition Period, which is the 52 week period commencing on January 31, 2010 and ending on January 29, 2011 (Fiscal 2010).Fiscal 2009 ended on May 30, 2009 and was a 52 week year (Fiscal 2009).Fiscal 2008 ended on May 31, 2008 and was a 52 week year (Fiscal 2008). As a result of the Company’s fiscal year end change and the seasonality of the Company’s results, the Company recast its prior quarterly interim financial information for the 12 month period ended January 30, 2010 on the basis of the new fiscal year for comparative purposes. Current Conditions Prior to the Transition Period, the Company had experienced recurring annual net losses since its formation in April 2006, in part due to the interest expense associated with its leveraged debt structure detailed in Note 3 to the Company’s Condensed Consolidated Financial Statements entitled “Long-Term Debt.” At July 31, 2010, working capital was $167.2 million, cash and cash equivalents were $81.0 million and unused availability under the Company’s $721 million ABL Senior Secured Revolving Facility (ABL Line of Credit) was $335.2 million. Significant declines in the United States and international financial markets which began during Fiscal 2009 and the resulting impact of such events on macroeconomic conditions have impacted and are anticipated to continue to impact customer behavior and consumer spending at retailers, which in turn impacts the Company’s sales trends. In response to these economic conditions, the Companyaccelerated several initiatives to restructure its workforce and reduce its cost structure (refer to Note 4 to the Company's Condensed Consolidated Financial Statements entitled "Restructuring and Separation Costs" for further discussion). The Company continues to focus on a number of ongoing initiatives aimed at improving its comparative store sales and its operating results. 6 Despite the current trends in the retail environment and their negative impact on the Company’s comparative store sales, the Company believes that cash generated from operations, along with existing cash and the ABL Line of Credit, will be sufficient to fund the Company’s expected cash flow requirements and planned capital expenditures for at least the next twelve months as well as the foreseeable future. However, there can be no assurance that, should the economy continue to decline, the Company would be able to continue to offset the decline in its comparative store sales with continued savings initiatives. 2. Stockholder’s Equity Activity for the three and six month periods ended July 31, 2010 and August 1, 2009 in the Company’s common stock, capital in excess of par value, and accumulated deficit are summarized below: (in thousands) Common Stock Capital in Excess of Par Value Accumulated Deficit Total Balance at January 30, 2010 $
